DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5, 7, 8, 10, 21, 23, 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dahlman et al. (US 2010/0238892).
Regarding Claim 1, Dahlman teaches a method for adjusting an uplink transmission power of a terminal, applied to a base station, the method comprising: receiving sending capability information of at least one antenna module of the terminal (Section 0002, the SIR of the signal transmitted by the antenna of the terminal on the uplink is the sending capability information, in a closed loop power control the received SIR at the base station on the uplink, which is the sending capability information, is compared to a target SIR, if said received SIR is above said target SIR then the uplink power is reduced, if said received SIR is below said target SIR then the uplink power is increased, Section 0020 the PUSCH is closed-loop power controlled); obtaining a target uplink transmission power of the terminal based on the sending capability information 
Regarding Claim 8, Dahlman teaches a method for adjusting an uplink transmission power of a terminal, applied to the terminal, the method comprising: sending transmitting, to a base station, sending capability information of at least one antenna module of the terminal to a base station (Section 0002, the SIR of the signal transmitted by the antenna of the terminal on the uplink is the sending capability information, in a closed loop power control the received SIR at the base station on the uplink, which is the sending capability information, is compared to a target SIR, if said received SIR is above said target SIR then the uplink power is reduced, if said received SIR is below said target SIR then the uplink power is increased, Section 0020 the PUSCH is closed-loop power controlled); and receiving a target uplink transmission power sent by the base station, the target uplink transmission power being obtained by the base station based on the sending capability information (Section 0002, target uplink power is obtained via the TPC commands, Section 0020, the TPC commands are sent to the terminal via the PDCCH).
Regarding Claim 23, Dahlman teaches a terminal comprising: a processor; and a memory configured to store instructions executable by the processor, wherein the processor is configured to: send, to a base station, sending capability information of at least one antenna module of the terminal (Section 0002, the SIR of the signal transmitted by the antenna of the terminal on the uplink is the sending capability information, in a closed loop power control the received SIR at the base station on the 
Regarding Claim 2, Dahlman teaches all of the claimed limitations recited in Claim 1.  Dahlman further teaches wherein obtaining the target uplink transmission power of the terminal based on the sending capability information comprises: reducing a value of at least one parameter of: a maximum transmission power, a nominal power, a cell path compensation value, a power adjustment value of a modulation and coding scheme (MCS) and a power adjustment value of a physical uplink shared channel (PUSCH) of the terminal (Section 0020, the power of the PUSCH is controlled via closed-loop power control), when it is determined in response to determining that a sending capability of the terminal is not lower than a first threshold based on the sending capability information (Sections 0002, 0020, the power of PUSCH is reduced when the received SIR is greater than the target SIR, which is the threshold); and calculating the target uplink transmission power based on the reduced value of the at least one parameter (Sections 0002, 0020, the power of the PUSCH is reduced).

Regarding Claim 4, Dahlman teaches all of the claimed limitations recited in Claim 1.  Dahlman further teaches increasing a value of at least one parameter of: a maximum transmission power of the terminal, a nominal power, a cell path compensation value, a power adjustment value of a MCS and a power adjustment value of a PUSCH, when it is determined in response to determining that a sending capability of the terminal is not greater than a second threshold based on the sending capability information (Sections 0002, 0020, the power of PUSCH is increased when the received SIR is lower than the target SIR, which is the threshold); and calculating the target uplink transmission power based on the increased value of the at least one parameter (Sections 0002, 0020, the power of the PUSCH is increased).
Regarding Claim 5, Dahlman teaches all of the claimed limitations recited in Claim 1.  Dahlman further teaches calculating the uplink transmission power of the terminal when it is determined in response to determining that a sending capability of the terminal is not greater than a second threshold based on the sending capability information (Sections 0002, 0020, the power of PUSCH is increased when the received 
Regarding Claims 7, 10, 26, Dahlman teaches all of the claimed limitations recited in Claims 1, 8, 23.  Dahlman further teaches wherein the sending capability information is sent by the terminal via one of a radio resource control (RRC) signaling, a media access control (MAC) control element (CE) signaling or a physical layer signaling/transmitting the sending capability information via at least one of a radio resource control (RRC) signaling, a media access control (MAC) control element (CE) signaling or a physical layer signaling (Section 0002, the signal with corresponding SIR is sent via an uplink physical channel and thus a physical layer).
Regarding Claim 21, Dahlman teaches all of the claimed limitations recited in Claim 1.  Dahlman further teaches a base station comprising: a processor; and a memory configured to store instructions executable by the processor, wherein the processor is configured to perform the method of claim 1 (Section 0002, typical base stations comprise memory that stores executable code and processors that run said executable code).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6, 9, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlman et al. (US 2010/0238892) in view of Hirsbunner et al. (US 2018/0049140).
Regarding Claims 6, 9, 25, Dahlman teaches all of the claimed limitations recited in Claims 1, 8, 23.  Dahlman does not teach wherein the sending capability information comprises at least one of: a peak value of an effective isotropic radiated power (EIRP)/an effective isotropic radiated power (EIRP), an average value of the EIRP, a minimum value of the EIRP, an average value of a total radiated power (TRP), or a minimum value of the TRP.
Hirsbunner, which also teaches a mobile device, teaches a peak value of an EIRP/EIRP (Section 0017, maximum EIRP is the peak value/maximum EIRP).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Dahlman with the above features of Hirsbunner for the purpose of enabling mobile devices to use the citizens broadband service band thus enabling effective use of available spectrum as taught by Hirsbunner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
January 11, 2022